Order unanimously reversed, without costs, and matter remitted to Monroe County Family Court for further proceedings in accordance with the following memorandum: Family Court abused its discretion in proceeding to trial on a permanent neglect petition pursuant to section 384-b of the Social Services Law without the presence of the child’s court appointed Law Guardian. Subdivision (a) of section 249 of the Family Court Act provides that a Law Guardian must be appointed to represent a child in this type of proceeding if the child does not have retained counsel, and case law recognizes that the presence of the child’s Law Guardian at trial is necessary to protect the child’s interests in such proceedings which pit the natural parent against an agency which seeks termination of parental rights (Matter of Orlando F., 40 NY2d 103; Matter of Burns, 66 AD2d 740; Matter of Carmen G. F., 63 AD2d 651). (Appeal from order of Monroe County Family Court—neglect.) Present—Simons, J. P., Hancock, Jr., Callahan, Doerr and Moule, JJ.